182 F.2d 694
GOLDSTEINv.MARZALL, Commissioner of Patents.
No. 10234.
United States Court of Appeals District of Columbia Circuit.
Argued April 14, 1950.
Decided May 1, 1950.

Mr. Frank J. Foley, Chicago, Ill., of the Bar of the Supreme Court of Illinois, pro hac vice, by special leave of Court, with whom Mr. William A. Smith, Jr., Washington, D. C., was on the brief, for appellant.
Mr. Joseph Schimmel, United States Patent Office, Washington, D. C., with whom Mr. E. L. Reynolds, Solicitor, United States Patent Office, Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellant was denied a patent by the Patent Commissioner and, instead of appealing to the Court of Customs and Patent Appeals, brought suit in the District Court under 35 U.S.C.A. § 63. His claim of invention was based upon a device consisting of a bed with an attached chest of drawers which fitted under the foot of the bed and formed part (together with a shortened spring) of the support for the mattress. The lower court ruled that the device "* * * lacks invention in view of the Austrian patent to Mayer; that patent contains a clear teaching of the essence of plaintiff's alleged invention, and is a valid reference."


2
We hold that the decision of the lower court was in accord with the applicable authorities and that its finding was not "clearly erroneous." See Standard Oil Development Co. v. Marzall, 86 U.S.App.D.C. ____, 181 F.2d 280.


3
Affirmed.